337* /jT ELECTRONIC RECORD 33g.^j» 33^-/C8
                                                                              Miscellaneous/Other Criminal
                                                                              including Misdemeanor or
COA#        10-15-00055-CR                                       OFFENSE:     Felony

            William Arth ur Mcintosh v. The State of
STYLE:      Texas                                                COUNTY:      Ellis


TRIAL COURT:              40th District Court                                                     MOTION

TRIAL COURT #:            20084CR                                  FOR REHEARING IS:
TRIAL COURTJUDGE:          Hon. Bob Carroll                        DATE:

DISPOSITION:        DIST HISSED                                   JUDGE:




DATE:         March 5, 2015

JUSTICE:      Scoggins                  PC             S   YES

PUBLISH:                                DNP:     YES


CLK RECORD:                                                SUPPCLKRECORD:
RPTRECORD:                                                 SUPP RPT RECORD:
STATE BR:                                                  SUPP BR:
APPBR:                                                     PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA#       SU-/S TMMU $HQ -/5"
             PRO SB:               Petition                           Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:_

DATE:     Suly, Zl 2.0/<                                              SIGNED:                      PC:

JUDGE:     /^C                                                        PUBLISH:                    DNP:




                    MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                               ON

JUDGE:                                                                JUDGE: